Citation Nr: 0714087	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  99-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
rated as 10 percent disabling prior to March 18, 2003, and as 
30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In November 2000, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the New Orleans 
RO.  A transcript of the hearing is of record.

When this claim was most recently before the Board in 
December 2003, it was remanded for further development.  In a 
May 2005 rating decision the veteran was granted an increased 
rating of 10 percent for his bilateral pes planus from May 6, 
1998, to March 17, 2003; the 30 percent rating in effect from 
March 18, 2003, was continued.  


FINDINGS OF FACT

1.  For the period prior to March 18, 2003, the degree of 
severity of the veteran's bilateral pes planus more nearly 
approximated moderate than severe.  

2.  For the period from March 18, 2003 to October 4, 2004, 
the veteran's bilateral pes planus was not more than severe.

3.  For the period beginning October 5, 2004, the veteran's 
bilateral pes planus has been pronounced.  







CONCLUSION OF LAW

The veteran's bilateral pes planus warrants a 10 percent 
disability evaluation prior to March 18, 2003, a 30 percent 
disability rating from March 18, 2003, to October 4, 2004, 
and a 50 percent disability rating, but not higher, 
thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the appellant with the 
required notice with respect to the disability-evaluation 
element of the claim, to include notice that he should submit 
any pertinent evidence in his possession, by letter mailed in 
April 2004.  In addition, he was provided appropriate notice 
concerning the effective-date element of his claim in the 
April 2006 Supplemental Statement of the Case.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In response to his claim for service connection, the veteran 
was provided a June 1998 VA examination.  He complained of 
pain under the whole of his feet and tingling in his toes.  
The examiner found that the veteran had pes planus with 
questionable tenderness in his arches.  He was able to 
ambulate without a grimace or limp and favored either side of 
his feet.  X-rays were normal and the diagnosis was pes 
planus.  Similarly, in another VA examination a year later in 
July 1999, the veteran's feet appeared to be quite flat and 
foot X-rays were essentially negative.

The veteran was afforded another VA examination on March 18, 
2003.  He complained of burning pain in both feet and 
tingling in all toes.  He also stated that his feet would 
swell upon physical activity and that pain in his feet, 
knees, and back caused problems with balance and squatting.  
Upon physical examination, the veteran had no foot arches 
upon weightbearing and nonweightbearing.  He had a high 
forefoot varus bilaterally and on neutral calcaneal stance 
and relaxed calcaneal stance his heels were in a valgus 
position bilaterally.  On a modified Romberg test, he had 
poor balance due to the pain in his arches.  No calluses were 
noted.  Upon percussion of the posterior tarsal and anterior 
tarsal nerves, shooting pain up the leg was noted.  X-rays 
showed pes planus of both feet.  The examiner concluded that 
the veteran had "mildly severe" pes planovalgus bilaterally 
with functional instability.  

The veteran's most recent VA examination to determine the 
severity of his bilateral pes planus was conducted on October 
5, 2004.  He again complained of burning pain in his feet and 
tingling in his toes and stated that standing more than 10 
minutes aggravated the pain.  

Upon physical examination, neurovascular status was within 
normal limits.  The veteran walked with a protective gait and 
stated that he had difficulty moving due to foot pain.  
During stance, he had a complete collapse of the plantar 
medial arch bilaterally.  There was a medial plantar bulge of 
the mid foot bilaterally.  The veteran appeared to have pain 
with direct pressure to any aspect of his foot.  A callus was 
observed on the plantar medial aspect of the great toe 
bilaterally.  All digits were present in the rectus position 
although the great toe appeared to be mildly laterally 
deviated.  This was corrected with manipulation.  A bilateral 
mild dorsal bunion deformity was also observed.  The 
diagnosis was pes planus deformity bilaterally with severe 
chronic plantar fasciitis.  The examiner also found rearfoot 
valgus bilaterally and a mild hallux valgus bilaterally.  The 
examiner believed that some of the veteran's foot pain was 
due to his pes planus deformity.  X-rays confirmed that there 
was a pes planus deformity bilaterally with a decrease in the 
calceneal inclination angle on the lateral views and also 
anterior displacement of the cyme line bilaterally.  

In a March 2005 addendum to the October 2004 examination 
report, the examiner stated that in her opinion the veteran's 
foot pain was a direct result of his pes planus deformity.  
In addition, she stated that because the veteran only had 
pain relief with nonweightbearing, modification of his shoes 
or arch supports would not give him relief.  The examiner 
also found that that veteran would have additional 
limitations on repeated use and during flare-ups of pain and 
that the veteran's ability to perform activities that 
required long periods of standing or walking was limited.  
Finally, she concluded that there was no evidence of tendon 
or muscle weakness of the foot, although fatigability might 
be present during periods of pain.

Also of record are VA outpatient records showing that in 
October 2005 the veteran was ordered orthopedic boots to 
treat his pes planus.  In November 2005 he was noted to walk 
with pain due to pain in his back, knees, and feet.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a 10 percent 
rating when pes planus is moderate, with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  For severe pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, 
assignment of a 20 percent rating is warranted if the severe 
pes planus is unilateral or a 30 percent rating it severe pes 
planus is bilateral.  For pronounced pes planus manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, assignment of a 30 percent rating is 
warranted if the pronounced pes planus is unilateral or a 50 
percent rating if the pronounced pes planus is bilateral.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

For the period prior to March 18, 2003, the medical evidence 
of record does not support a rating in excess of 10 percent 
for the veteran's bilateral pes planus.  X-rays of the 
veteran's feet at both his June 1998 and July 1999 VA 
examinations were normal, and the June 1998 examiner only 
noted questionable tenderness in the arches.  The veteran was 
able to ambulate normally.  Although the July 1999 VA 
examiner found that the veteran's feet were quite flat, there 
was no finding of marked deformity or characteristic 
callosities While the veteran complained of pain and 
swelling, objective evidence of more than moderate disability 
is lacking for this period.  Accordingly, the Board concludes 
that more than a 10 percent rating is not warranted for this 
period.

Beginning March 18, 2003 the veteran's pes planus is rated as 
30 percent disabling.  With respect to the period from March 
18, 2003, to October 4, 2004, the Board finds that an 
increased rating is not warranted.  The Board takes note of 
the March 2003 VA examination report in which the examiner 
concluded that the veteran had mildly severe bilateral pes 
planovalgus with functional instability.  The examiner did 
not note the presence of extreme tenderness on the plantar 
surface of the feet, marked inward displacement, or spasm on 
manipulation of the tendo achillis.  In fact, there is no 
objective evidence for this period of more than severe 
bilateral pes planus.  Accordingly, a rating in excess of 30 
percent is not warranted during this period.

The Board finds that for the period beginning October 5, 
2004, an increased rating of 50 percent is warranted.  In 
this regard, the Board notes that at the VA examination on 
October 5, 2004, the veteran was found to have pain with 
direct pressure to any aspect of his foot, as well as a 
decrease in the calceneal inclination angle and anterior 
displacement of the bilateral cyme line.  In a later 
addendum, the October 2004 examiner concluded that the 
veteran's pes planus would not be improved by arch supports 
or modification of shoes.  She also found that during flare-
ups and on repeated use, he would experience additional 
limitations and that he could have additional functional 
impairment due to fatigability associated with pain.  
Accordingly, for the period beginning October 5, 2004, the 
Board finds that the veteran's bilateral pes planus more 
nearly approximates pronounced than severe.   

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
other section that provides a basis for granting more than 
what the Board is granting herein. 

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the veteran's bilateral pes planus would be 
in excess of that contemplated by the veteran's current 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

The Board having determined that the veteran's bilateral pes 
planus warrants a 10 percent rating prior to March 18, 2003, 
a 30 percent rating from March 18, 2003, to October 4, 2004, 
and a 50 percent rating thereafter, the claim is granted to 
this extent and subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


